                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

                                                )
LEAGUE OF UNITED LATIN                          )
AMERICAN CITIZENS – RICHMOND                    )
REGION COUNCIL 4614, et al.,                    )
                                                )
               Plaintiffs,                      )
                                                ) Civil Action No. 1:18-cv-00423-LO-IDD
       v.                                       )
                                                )
                                                )
PUBLIC INTEREST LEGAL                           )
FOUNDATION, an Indiana Corporation,             )
and J. CHRISTIAN ADAMS                          )
                                                )
               Defendants.                      )
                                                )
                                                )


     JOINT MOTION TO SELECTIVELY SEAL PREVIOUSLY FILED EXHIBITS

       Pursuant to Local Civil Rules 5 and 7 and the Protective Order in this case (ECF No.

111), the Parties respectfully jointly move the Court for leave to seal portions of Exhibits 1 and 2

to ECF No. 130; Exhibits 2, 3, and 4 to ECF No. 185; Exhibit 9 to ECF No. 194; Exhibit 9 to

ECF No. 195; Exhibit 4 to ECF No. 200; and Exhibits 5, 6, and 9 to ECF No. 204, which contain

confidential information and personal identifiers. Certain portions of these documents should be

filed under seal for the reasons stated in the accompanying Memorandum in Support.



Dated: July 15, 2019
Respectfully submitted,                            Respectfully submitted,

  /s/ Michael J. Lockerby__________                 /s/ Nicole Cleminshaw___________
MICHAEL J. LOCKERBY (VSB No. 24003)                NICOLE M. CLEMINSHAW (VSB No.
ELI L. EVANS (VSB No. 90700)                       92161)
FOLEY & LARDNER LLP                                CHRISTOPHER S. HERLIHY (VSB No.
Washington Harbour                                 93558)
3000 K Street, N.W., Suite 600                     ANISA A. SOMANI (VSB No. 86103)
Washington, D.C. 20007-5109                        GEOFFREY M. WYATT (Pro hac vice)
Telephone: 202-945-6079                            SEAN M. TEPE (Pro hac vice)
Facsimile: 202-672-5399                            ANDREW HANSON (Pro hac vice)
mlockerby@foley.com                                ZACHARY W. MARTIN (Pro hac vice)
eevans@foley.com                                   JOHN R. THORNBURGH II (Pro hac vice)
                                                   1440 New York Ave. NW
WILLIAM E. DAVIS (Pro hac vice)                    Washington, DC 20005
ANA ROMES (Pro hac vice)                           Telephone: (202) 371-7293
FOLEY & LARDNER LLP                                Facsimile: (202) 661-8293
One Biscayne Tower                                 Christopher.Herlihy@probonolaw.com
2 South Biscayne Boulevard, Suite 1900             Anisa.Somani@probonolaw.com
Miami, Florida 33131                               Nicole.Cleminshaw@probonolaw.com
Telephone: 305-482-8404                            Geoffrey.Wyatt@probonolaw.com
Facsimile: 305-482-8600                            Sean.Tepe@probonolaw.com
wdavis@foley.com                                   Andrew.Hanson@probonolaw.com
aromes@foley.com                                   Zachary.Martin@probonolaw.com
Counsel for Defendants Public Interest Legal       John.Thornburgh@probonolaw.com
Foundation and J. Christian Adams
                                                   ALLISON RIGGS (Pro hac vice)
                                                   JACLYN MAFFETORE (Pro hac vice)
                                                   JEFFREY LOPERFIDO (Pro hac vice)
                                                   SOUTHERN COALITION FOR SOCIAL
                                                   JUSTICE
                                                   1415 West Highway 54, Suite 101
                                                   Durham, NC 27707
                                                   Telephone: (919) 323-3380
                                                   Facsimile: (919) 323-3942
                                                   AllisonRiggs@southerncoalition.org
                                                   JaclynMaffetore@southerncoalition.org
                                                   JeffLoperfido@scsj.org

                                                   CAMERON KISTLER (Pro hac vice)
                                                   GENEVIEVE NADEAU (Pro hac vice)
                                                   JAMILA BENKATO (Pro hac vice)
                                                   PROTECT DEMOCRACY PROJECT
                                                   2020 Pennsylvania Ave., NW # 163
                                                   Washington, DC 20006

                                               2
    Telephone: (202) 599-0466
    Facsimile: (929) 777-9428
    cameron.kistler@protectdemocracy.org
    genevieve.nadeau@protectdemocracy.org
    jamila.benkato@ protectdemocracy.org

    LARRY SCHWARTZTOL (Pro hac vice)
    PROTECT DEMOCRACY PROJECT
    125 Walnut St., Suite 202
    Watertown, MA 02472
    Telephone: (202)-599-0466
    Facsimile: (929)-777-9428
    larry.schwartztol@protectdemocracy.org

    ANDREW G. CELLI, JR. (Pro hac vice)
    ALANNA KAUFMAN (Pro hac vice)
    DAVID LEBOWITZ (Pro hac vice)
    EMERY CELLI BRINCKERHOFF &
    ABADY LLP
    600 Fifth Avenue at Rockefeller Center
    10th Floor
    New York, New York 10020
    Telephone: (212) 763-5000
    Facsimile: (212) 763-5001
    acelli@ecbalaw.com
    akaufman@ecbalaw.com
    dlebowitz@ecbalaw.com

    Counsel for Plaintiffs League of United Latin
    American Citizens – Richmond Region Council
    4614, Eliud Bonilla, Luciania Freeman, and
    Abby Jo Gearhart




3
                                  CERTIFICATE OF SERVICE

       I, Nicole Cleminshaw, hereby certify that on July 15, 2019, I electronically filed the

foregoing Motion To Selectively Seal Previously Filed Exhibits using the CM/ECF system,

which shall send notification of such filing (NEF) to the following counsel of record:

Michael J. Lockerby, Esq.
Foley & Lardner LLP
3000 K Street, N.W. | Suite 600
Washington, DC 20007
mlockerby@foley.com

Counsel for Defendants

Matthew E. Kelley, Esq.
Ballard Spahr LLP
1909 K Street, NW | 12th Floor
Washington, DC 20006
kelleym@ballardspahr.com

Counsel for Defendant J. Christian Adams
                                                             /s/
                                             NICOLE M. CLEMINSHAW (VSB No. 92161)
                                             1440 New York Ave. NW
                                             Washington, DC 20005
                                             Telephone:   (202) 371-7588
                                             Facsimile:   (202) 661-0588
                                             Nicole.Cleminshaw@probonolaw.com

                                             Counsel for Plaintiffs League of United Latin
                                             American Citizens – Richmond Region Council
                                             4614, Eliud Bonilla, Luciana Freeman, Abby Jo
                                             Gearhart




                                                4
